Contracts; Court of Claims, jurisdiction; nonappropriated fund instrumentality. — Plaintiff, an associate member of the Non-Commissioned Officers’ Open Mess, Torrejon Air Base, Spain, sues to recover a sum representing the interest allegedly lost on some $691.00 which the club spent for Bunny-girl costumes to be worn by the waitresses in the club’s Bunny Hutch, a cocktail area in the newly decorated NCO club. Plaintiff also seeks summary judgment on behalf of all members of the Open Mess to enable them to vote on Major Gen*807eral E. B. LeBailly’s request to abandon the Bunny Hutch decor and costumes, to recover the cost of certain oil paintings which were required to be removed, 'and for $1,000,000 damages for loss of business following General LeBailly’s action. Defendant has moved to dismiss the petition on the ground that the Court of Claims does not have jurisdiction to render judgment on a claim arising out of the activities of a non-appropriated fund instrumentality or to give relief on claims sounding in tort or requesting specific relief. Upon consideration of defendant’s motion, together with plaintiff’s opposition thereto, the court concluded that the petition did not state a claim within the jurisdiction of this court, referring specifically to Kyer v. United States, 177 Ct. Cl. 747, 369 F. 2d 714 (1966), cert. denied, 387 U.S. 929 (1967); and Fort Sill Gardens, Inc. v. United States, 174 Ct. Cl. 86, 355 F. 2d 636 (1966). On June 7, 1968, the court ordered that defendant’s motion be granted and plaintiff’s petition was dismissed. Plaintiff filed a petition for a writ of certiorari July 17, 1968.